In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-20-00293-CV


                   FLOWER OF LIFE HEALING MINISTRIES, APPELLANT

                                                    V.

                    TRAVIS CENTRAL APPRAISAL DISTRICT, APPELLEE

                               On Appeal from the 126th District Court1
                                       Travis County, Texas
            Trial Court No. D-1-GN-19-006173, Honorable Maya Guerra Gamble, Presiding

                                        November 20, 2020

                                 MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Appellant, Flower of Life Healing Ministries, filed a notice of appeal from the trial

court’s Order Granting Defendant’s Motion to Dismiss without paying the requisite filing

fee. By letter of October 30, 2020, the Clerk of this Court notified appellant that the filing

fee was overdue and that unless appellant was excused from paying court costs under

Rule of Appellate Procedure 20.1, failure to pay the filing fee by November 9 would result



        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).
in dismissal of the appeal. To date, appellant has not paid the filing fee or sought leave

to proceed without payment of court costs.


       Unless a party is excused from paying a filing fee, the Clerk of this Court is required

to collect filing fees set by statute or by the Texas Supreme Court when an item is

presented for filing. See TEX. R. APP. P. 5, 12.1(b), 20.1. Although the filing of a proper

notice of appeal invokes an appellate court’s jurisdiction, if a party fails to follow the

prescribed rules of appellate procedure, the appeal may be dismissed. TEX. R. APP. P.

25.1(b).


       Because appellant has failed to comply with a requirement of the appellate rules

and a notice from the Clerk requiring action within a specified time, we dismiss the appeal.

See TEX. R. APP. P. 42.3(c).


                                                         Per Curiam




                                              2